DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The proposed amendments submitted 06/29/2022 have been entered. Claims 1-20 are currently pending where claims 19 and 20 are newly added while claims 1-6 and 10-18 have been previously withdrawn from consideration. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Keith Derrington on Monday, August 15, 2022.

The application has been amended as follows: 
Claims 1-6 and 10-18 are cancelled from consideration. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant’s independent claim 7 is directed to a method of determining whether air is within the lubricant of a submersible pump motor. Applicant has amended the claim to further clarify the use of the sight glass within the fluid line and included the additional method steps that require the added sight glass. The previous rejection of record based on Dupont (US 2018/0017201), Paul (US 2016/0169223), Ifield (US 2011/0132687), and Shalon (US 5169522) teach the principles of the claims but fail to disclose the use of a sight glass for monitoring the fluid. The additional modification of including the sight glass and the specific method steps would require modifying and already modified reference where it cannot be confirmed that the combination would maintain its functionality. For at least this reason, independent claim 7 and dependent claims 8 and 9 are found to be allowable over the prior art. The new independent claim 19 teaches the similar structure and method steps of claim 7 and therefore claims 19 and 20 are found to be allowable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175. The examiner can normally be reached Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746